DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2017/062246 filed 11/17/2017 which claims benefit of 62/425,005 filed 11/21/2016.
Status of the claims
Claims 1-18 are currently under examination.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 1 recites the limitation “cell-free extract of a yeast strain”. 
Based on the specification’s disclosure on pg 7, lines 19-27, the limitation is construed as referring to a (clarified) yeast cell lysate recovered after a prior centrifugation and/or filtration step(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Edelmann et al. (Dec 2013, US Patent No. 8,609, 374) in view of Plevani et al. (1982, Current genetics, 6(1), pp.47-54) and Tian (2009, BioSystems, 5(7), pp.714-722) and Tian et al. (2013, Applied biochemistry and biotechnology, 170(2), pp.320-328).

Regarding claim 1, Edelmann et al. teach an in-vitro CEPC method (i.e. a cell extract promoted cloning method) for assembling a plurality of double-stranded DNA fragments into DNA molecules in a single in-vitro recombination reaction using a cell-free bacterial extract of a RecA deficient bacterial strain (e.g. DH10B or JM109 or strains of col 11, Table 4) to achieve the assembly of the plurality of DNA fragments into DNA molecules (abstract and col 1, ln 45-55, col 4, ln 1-15, col 4, ln 19-29 and col 4, ln 56-63).
Regarding claim 1, Edelmann et al. teach preparing a cell-free bacterial extract (col 4, ln 52-63). 

Regarding claim 1, Edelmann et al. teach preparing the plurality of double-stranded DNA fragments (col 3, ln 17-28). Edelmann et al. teach each DNA fragment has a 3' end and a 5' end, and wherein fragments assemble with each other when the 5' end of one fragment has 20 bp to 52 bp that are homologous with the 3' end of another fragment (thereby meeting the limitation “the DNA fragments assemble with each other when the 5' end of one fragment has at least 15 bp that are homologous with the 3' end of another fragment” (see col 1, ln 45-55 and col 2, ln 50-60).

Edelmann et al. teach contacting of the plurality of double-stranded DNA fragments with a cell-free bacterial (CEPC) extract and assembly of a DNA molecule (col 5, ln 10-16).

Regarding claim 2, Edelmann et al. teach wherein the DNA fragments are obtained by digesting chromosomal DNA with one or more restriction enzymes; by PCR amplifying DNA; by chemical synthesis; or a combination thereof (col 3, ln 20-22 and col 3, ln 56-58 (digested DNA); col 4, ln 64-67 and col 5, ln 1-9 (PCR amplified DNA); col 3, ln 23-24 (chemically synthesized)).

Regarding claim 3, Edelmann et al. teach wherein the DNA fragments are obtained from a single genome, two or more genomes, mutated DNA, or shuffled DNA (col 1, ln 60-66 or col 2, ln 10-20).

Regarding claim 4, Edelmann et al. teach wherein the origin of the DNA fragments is genomic DNA, cDNA, semi-synthetic DNA, synthetic DNA, or any combinations thereof (col 3, ln 23-27, col 5, ln 1-9: Edelmann et al. teach cloning of BAC (bacterial artificial chromosome DNA) DNA).

Regarding claim 5, Edelmann et al. teach wherein the DNA fragments are combined with a linearized plasmid or vector to create a DNA library (col 5, ln 10-16).

Regarding claim 9, Edelmann et al. teach wherein the DNA fragments combine with each other when the 5' end of one fragment has at least 20 bp - 52 bp that are homologous with the 3' end of another fragment (col 1, ln 51-55; col 13, ln 6-10; col 6, ln 1-11 and col 2, ln 56-60: on col 2, ln 60, Edelmann et al. teach preferably 30-52 bp are homologous).

Regarding claim 10, Edelmann et al. teach wherein the jn-vitro reaction is performed without addition of one or more exogenous enzymes selected from the group consisting of an exogenous DNA restriction enzyme, an exogenous DNA modifying enzyme, an exogenous DNA ligase, and an exogenous DNA polymerase (col 3, ln 10-17; col 5, ln 10-16).

Regarding claim 12, Edelmann et al. teach further comprising transforming the resulting DNA molecules into a host cell and isolating single colony transformants comprising the DNA molecules (col 5, ln 15-21).

Regarding claim 13, Edelmann et al. teach the host cell is an E. coli strain (col 5, ln 15-21).

Regarding claim 14, Edelmann et al. teach further comprising recovering a DNA molecule from the single colony transformants (col 2, ln 1-3 and col 2, ln 17-24 and col 2, ln 26-31 or Figs. 1c and 1e, Figs. 2d-2e, col 9, ln 62-67).

Regarding claim 15, Edelmann et al. teach further comprising transforming the recovered DNA molecule into a host cell and selecting a transformant (col 5, ln 17-21, col 10, Tables 1-3).

Regarding claim 16, Edelmann et al. teach wherein the recovered DNA molecule is operably linked to one or more control sequences that direct the production of a polypeptide having a biological activity of interest encoded by the DNA molecule (col 5, ln 17-21).

Regarding claim 17, Edelmann et al. teach further comprising cultivating the transformant under conditions suitable for producing the polypeptide having a biological activity of interest (col 12, ln 43-49).


Omitted from Edelmann et al. (claims 1, 6-8, 11, 18)
Regarding claim 1, Edelmann et al. do not teach cell-free extract of a yeast strain. 
Regarding claim 6, Edelmann et al. do not teach wherein the DNA library is a mutant DNA library.
Regarding claim 7, Edelmann et al. do not teach wherein the yeast strain is a Saccharomyces strain. 
Regarding claim 8, Edelmann et al. do not teach wherein the Saccharomyces strain is Saccharomyces cerevisiae.
Regarding claim 11, Edelmann et al. do not teach wherein non-homologous sequences of up to at least 1000 bp flanking the homologous region are removed prior to assembling the DNA fragments into DNA molecules.
Regarding claim 18, Edelmann et al. do not teach further comprising recovering the polypeptide having a biological activity of interest. 

Plevani et al. (claims 1, 7, 8)
Regarding claims, 1 and 7-8, Plevani et al. teach preparation of cell free extract of a Saccharomyces cerevisiae D273-10B strain (pg 48, left col, section of the Methods entitled “Yeast cells and preparation of the yeast extract”) and synthesis of linear DNA fragments when a plasmid template is exposed to a filtration -cleared yeast cell lysate. 
Plevani et al. discloses DNA assembly of DNA synthesized generated by cell-free yeast extract into a plasmid construct or longer DNA constructs occurs when T4 DNA ligase is present (see pg 48, left col, sections of the Methods entitled “Recombinant Plasmid and DNA preparation” and “Conditions for in vitro DNA synthesis” and pg 54, left coil., 2nd para).

Tian et al. (2009) (claims 1 and 18)
Regarding claim 1, Tian et al. (2009) teach overlap extension PCR processes that are useful to replace a need for providing an exogenous T4 DNA ligase in DNA assembly method (pg 716, Figs. 2B-2C and pg 715, right col, last para and pg 716, all text below Figs., 2A-2C). The polymerase and other enzymes aiding in DNA unwinding retained by the cleared yeast lysate promote polymerase extension and DNA assembly.

Tian et al. (2013) (claim 18)
Regarding claim 18, Tian et al. (2013) teach the process of making a long DNA construct encoding endo-β-1,4-xylanase gene via overlap PCR extension and then it’s integration into a Saccharomyces plasmid pUPXR for expression of the protein encoded by the gene.
Tian et al. (2013) teach a method comprising recovering the polypeptide having a biological activity of interest (pg 326, Fig. 3a). 

Omitted from all the cited references (claims 6 and 11)
Regarding claim 6, none of the references teach wherein the DNA library is a mutant DNA library.
Regarding claim 11, none of the references teach wherein non-homologous sequences of up to at least 1000 bp flanking the homologous region are removed prior to assembling the DNA fragments into DNA molecules.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a cell-free/clarified yeast lysate as a functional equivalent alternative to cell-free or clarified bacterial lysate of a Rec A deficient bacterial strain as taught by Edelmann et al. since the Plevani et al. teach use of a partially purified yeast lysate for in vitro DNA synthesis and further disclosed the option of DNA assembly of the synthesized DNA into a longer assembled DNA construct in the presence of a T4 DNA ligase. Based on Tian et al. (2009), the ordinary skilled artisan would have being readily recognized that a longer DNA construct in the presence of the cell free yeast extract may be derived from simply yeast polymerase and other extension promoting enzyme of the cell-free yest lysate (extract) and primers that are capable of overlap PCR extension. These reagents provide a type of DNA assembly that replaces a need for a ligase for DNA assembly.
The ordinary skilled artisan would have been apprised of how to remove nonhomologous sequence of a plasmid so as to provide an insertion site in a plasmid backbone. The ordinary skilled artisan would have known to replace the removed nonhomologous sequence with an assembled DNA construct of interest wherein the assembly is promoted via use of the cell-free yeast cell extract lysate. The ordinary skilled artisan would have been apprised of how to insert assembled DNA constructs of interest into a plasmid construct and how to close the plasmid via a PCR overlap extension process so that it is suitable for use to overexpress a wildtype or mutant polypeptide of interest encoded by the assembled DNA construct. 
The ordinary skilled artisan would also have been able to select an appropriate transformant and expression bacterial/yeast cell to recover a gene or protein of interest after DNA assembly in the presence of a cell-free yeast extract. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-18 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 27, 2022